Citation Nr: 0835437	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-38 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for osteoarthritis of the 
left knee from November 1, 2003?

2.  What evaluation is warranted for osteoarthritis of the 
right knee from November 1, 2003?

3.  What evaluation is warranted for thoracic spondylosis 
from November 1, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for osteoarthritis of the left knee, osteoarthritis of the 
right knee, and thoracic spondylosis and assigned each a 
10 percent evaluation, effective November 1, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined in August 2003-more than five 
years ago.  While the examination was complete, the Board 
finds that a contemporaneous examination is necessary to 
determine the current level of the veteran's service-
connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran  
and request that he identify any medical 
care provider, VA or private, who has 
treated his right knee, left knee, and 
thoracic spondylosis since his discharge 
from service.  Thereafter, the AMC should  
undertake all appropriate development.

2.  Following completion of the 
foregoing, the AMC should schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected right and left knee 
disabilities and thoracic spondylosis in 
accordance with the latest pertinent AMIE 
worksheets.  The claims folders with a 
copy of this remand are to be made 
available to the examiner prior to the 
examination.  All indicated tests, to 
include range of motion studies, must be 
accomplished.

The report must address the range of 
right and left knee motion and range of 
thoracolumbar motion with notations as to 
the point in any arc of motion at which 
the veteran experiences pain.  The 
physician must identify and completely 
describe any other current 
symptomatology, including any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse as to the right knee, 
left knee, and thoracolumbar spine.  The 
physician should inquire as to whether 
the veteran experiences flare-ups as to 
each disability.  If so, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups should be described.  If this 
is not feasible, the physician should so 
state.  A complete rationale must be  
provided for any opinion(s) offered. 

3.  The AMC should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the AMC should 
readjudicate the claims of (i) what 
evaluation is warranted for 
osteoarthritis of the left knee from 
November 1, 2003?; (ii) what evaluation 
is warranted for osteoarthritis of the 
right knee from November 1, 2003?; and 
(iii) what evaluation is warranted for 
thoracic spondylosis from November 1, 
2003?  If any benefit sought is denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

